Title: George Ticknor to Thomas Jefferson, 13 February 1819
From: Ticknor, George
To: Jefferson, Thomas


          
            Dear Sir,
            Edinboro’ Feby. 13. 1819.
          
          I received a few days since in London your letter of Oct. 25, with some later from my friends in Massachusetts, which relieved me from the apprehensions respecting your health with which I had been filled by one of the publick papers. A letter from General Lafayette noticing one received from yourself which you wrote subsequently to your illness has confirmed me in the belief, that I may, if my life is spared, yet have the pleasure of seeing you at Monticello enjoying all you enjoyed when you last received me under your hospitable roof—and how much pleasure this has given me, I hope I need not tell you. Neither does it seem to me to be necessary to tell you how grateful I am for the kind regard you express towards me in your letter, for you will not think me so unworthy of it, as to be insensible to it. I make haste, however, to say to you, that I cannot avail myself of the influence your kindness would use in my favour to procure me a place in your new & most promising University aware, as I am, not only that this influence would be decisive but that it would procure me any thing I could reasonably ask to render my situation there pleasant & useful. The natale solum, with all the associations & habits I have formed under its influences would be a strong objection; but there is one still stronger & positively insuperable. My father is very old—only a few days since I should have spoken of my mother and the desolation I feel from her loss but serves to remind me, how necessary his only child has become to my father. During his life, the duty of alleviating his sorrows and of affording all the comfort & support I can to his old age, must be paramount with me. The rest of my family, too, seems peculiarly to require me to be near them—and when I sum up all the circumstances, the course of my  conduct stands imperatively pointed out to me.—In the first shock of my sorrow, I can hardly look very far or very clearly into futurity; but, my present plan is, to return home as soon as I can—perform the duties the situation of my father & family impose on me as the first of all—& in the mean time rely for literary occupation & success on a connexion I think to form with the College at Cambridge which will not interfere with these duties or even prevent me from living in Boston, as they will only imply a course of lectures on the Belles Lettres.
          At the same time, I beg you to recollect, that if I can in any way contribute to the progress & success of your establishment, my humble efforts shall never be wanting. I rejoice in it, not only disinterestedly, as a means of promoting knowledge & happiness; but selfishly as the means of exciting by powerful & dangerous rivalship the emulation of our College at the North, which has so long been been itself first in reputation, that this excitement will by no means not be without a good effect on its indolence. If, therefore, you would do me a favour, you will employ me in some way in which I can be useful to your plans.—
          I would gladly add something that might be interesting to you; but, I have been here only a few days and my feelings are little fitted to enable me to do more than my obligations require. It has cost me an effort to write even this; but my gratitude has for a moment, at least, prevailed over my sorrows and given me the strength to assure you how sensible I am to your kindness which has followed me from the first moment I knew you.—Present, I pray you, my best regards & acknowledgements to all your family & believe me always to anxious to acknowledge my obligations to yourself.
          
            Geo: Ticknor
          
         